                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

KEVIN CLAUSEN,                          )                3:17-cv-00416-MMD-WGC
                                        )
                  Plaintiff,            )                MINUTES OF THE COURT
                                        )
        vs.                             )                February 12, 2019
                                        )
NEVADA DEPARTMENT OF                    )
CORRECTIONS, et al.,                    )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion for Enlargement of Time to Respond to Plaintiff’s
Discovery Requests (ECF No. 21). Defendants request up to and including Monday, February 25,
2019, to respond to Plaintiff’s discovery requests.

        Defendants’ Motion for Enlargement of Time to Respond to Plaintiff’s Discovery Requests
(ECF No. 21) is GRANTED. Defendants shall have up to and including Monday, February 25,
2019, to respond to Plaintiff’s discovery requests.

       IT IS SO ORDERED.
                                                   DEBRA K. KEMPI, CLERK

                                                   By:       /s/
                                                          Deputy Clerk
